Citation Nr: 9905564	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-45 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO decision which denied the 
veteran's claim for service connection for tinnitus and also 
denied his application to reopen a claim for service 
connection for hearing loss.  


FINDINGS OF FACT

1.  The veteran has not presented competent evidence of a 
plausible claim for service connection for tinnitus.

2.  The veteran's prior application to reopen a claim for 
service connection for hearing loss was denied by the RO in a 
March 1992 decision, and he did not appeal.  Evidence 
received since the March 1992 determination by the RO is 
cumulative or redundant or, by itself or in connection with 
evidence previously assembled, the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for tinnitus 
is denied as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  New and material evidence, to reopen a claim for service 
connection for hearing loss, has not been presented; and the 
March 1992 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from November 
1943 to May 1946.  A review of his personnel records show 
that his military occupational specialty was that of a motor 
machinist's mate.  His service medical records show that when 
he was examined for induction purposes in November 1943, his 
hearing acuity was 15/15 (normal), bilaterally.  When 
examined for separation purposes in May 1946, his bilateral 
hearing was 20/20 (normal) on coin click testing and 15/15 
(normal) on whispered voice testing.

In May 1946, the veteran filed a claim for service connection 
for various disabilities, not including hearing loss or 
tinnitus.

A June 1975 private audiological record shows that the 
veteran reported having difficulty understanding others when 
there was competing noise.  He related that he had noise 
exposure during World War II.  While he was in the Navy, he 
said, he worked in an engine room of a ship for 1 to 1 1/2 
years and had no ear protection.  He related he had no pain 
in either ear and had frequent headaches.  He said he 
suspected he had hearing loss for about 4 years.  He said he 
occasionally had ringing tinnitus.  Audiological testing was 
performed and it was noted that the veteran had bilateral 
sensorineural hearing loss with a dropping off in mid and 
high frequency ranges.  It was noted that both ears had a 
normal range for hearing speech.  In his right ear, he had a 
mild speech discrimination at 50 decibels; and in the left 
ear he had very good speech discrimination at 50 decibels.  
The audiological impression was "noise-induced."  A hearing 
aid recommendation report shows that the veteran had a 
diagnosis of sensorineural hearing loss.  His average decibel 
level was 18 decibels and 22 decibels in the right and left 
ears, respectively.  His speech reception threshold was 8 and 
10 decibels in the right and left ears, respectively.  His 
speech discrimination at 50 decibels was 76 and 86 percent 
correct in the right and left ears, respectively.  It was 
noted that he was going to get hearing aids and needed 
moderate amplification.  

In October 1980, the veteran filed a claim for service 
connection for bilateral hearing loss.  He claimed his 
hearing loss was due to loud noise aboard his ship in 
service.  He reported he was not treated in service and first 
received treatment after service in June 1975.

By a November 1980 RO decision, the veteran's claim for 
service connection for hearing loss was denied.  He was 
informed of the adverse decision in a December 1980 letter, 
and he did not appeal.

In January 1992, the veteran filed an application to reopen a 
claim for service connection for hearing loss.  He stated 
that during service he worked in an engine room of a ship and 
did not use ear plugs.

By a March 1992 RO decision, the veteran's application to 
reopen the claim for service connection for hearing loss was 
denied.  In April 1992, the RO informed the veteran of the 
adverse decision, and he did not appeal. 

In August 1995, the veteran filed a claim for service 
connection for tinnitus and an  application to reopen a claim 
for service connection for bilateral hearing loss.  In 
support of his claims, he submitted a crew address list from 
the USS LSM 220 (his ship in service) and a duplicate copy of 
his service separation document.

By an August 1995 RO decision, the veteran's claim for 
service connection for tinnitus was denied and his 
application to reopen a claim for service connection for 
hearing loss was also denied. 

In August 1995, several recent statements were received from 
individuals who served in the Navy with the veteran aboard 
the USS LSM 220.  Collectively, the statements reflect that 
the veteran served in an engine room while in the Navy, was 
exposed to a considerable amount of noise, and did not 
utilize ear protection.  Some of the individuals said they 
were not surprised that he currently had hearing loss, given 
his noise exposure during active duty.  The discharge papers 
of the aforementioned individuals were also submitted.  
Additionally, a list of addresses of the crew members of the 
USS LSM 220 was submitted.

In February 1996, the RO confirmed and continued its denial 
of the veteran's application to reopen a claim for service 
connection for hearing loss. 


II.  Legal Analysis

A.  Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran contends that he has tinnitus, and that such is 
attributable to active service.  This case presents the 
threshold question of whether the veteran has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  For a service 
connection claim to be well grounded, the following three 
elements must be shown:  1) competent evidence of a current 
disability (a medical diagnosis);  2) competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (medical evidence or, in certain circumstances, lay 
evidence); and  3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves a question of medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

A review of the veteran's service medical records (1943-1946) 
does not reveal any evidence of complaints, treatment, or a 
diagnosis of tinnitus.  Rather, tinnitus (ringing of the 
ears) was first medically noted in 1975, almost thirty years 
after his service separation.  There is no subsequent 
evidence showing that the veteran currently has tinnitus.

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  Wade 
v. West, 11 Vet.App. 302 (1998); Caluza, supra; Grivois v. 
Brown, 6 Vet. App. 136 (1994).  In the instant case, there is 
no evidence that the veteran currently has tinnitus.  
However, even assuming he does, there is still no medical 
evidence on file which links tinnitus with his period of 
active service. 

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for tinnitus, his claim must be denied.

B.  Application to Reopen Claim for Service Connection for 
Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
for sensorineural hearing loss will be presumed if it is 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

In the present case, an application to reopen a claim for 
service connection for hearing loss was last denied by the RO 
in March 1992 and the veteran did not appeal that 
determination.  Thus, the 1992 RO decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 1998).  

When the RO denied the veteran's application for service 
connection for hearing loss in March 1992, it considered his 
service medical records which show that his hearing acuity 
was normal during active duty, including at the time of 
induction and separation.  The RO also considered a 1975 
private medical record which shows that the veteran reported 
having noise exposure (without ear protection) while serving 
in an engine room aboard a Navy ship during World War II.  At 
the time of the 1975 examination, the veteran was diagnosed 
as having sensorineural hearing loss and it was noted that 
such was noise-induced; however, the source of the noise was 
not indicated.

Evidence received since the RO's March 1992 decision consists 
of several statements, discharge papers, and addresses, of 
individuals who served with the veteran in the Navy, aboard 
the USS LSM 220.  The statements reflect that the veteran 
served in an engine room, was exposed to a considerable 
amount of noise, and did not utilize ear protection.  Some 
individuals said they were not surprised that the veteran 
currently has hearing loss, given his noise exposure during 
active duty.  The aforementioned evidence is new but not 
material.  It is not material since, by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
veteran's service comrades are only competent to the extent 
that they articulated information concerning what they all 
experienced (i.e. noise exposure) but they are not competent 
with respect to matters involving a determination of medical 
causation or diagnosis, and medical causation is the 
determinative issue in this case.  Wade, supra.

The Board concludes that new and material evidence has not 
been submitted since the March 1992 RO decision which denied 
the veteran's claim for service connection for hearing loss.  
Thus, the claim has not been reopened, and the 1992 RO 
decision is final.


ORDER

Service connection for tinnitus is denied.

The application to reopen a claim for service connection for 
hearing loss is denied.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

